Per Curiam.
This case is controlled by the decision in Washburn v. Gregory Co. supra, page 491, 147 N. W. 706, or, more correctly speaking, it is controlled by that case as far as the question whether plaintiff’s tax deed covers the mineral rights of *537defendant Walker is concerned. It is urged that the reservation by Walker gave him no estate in the land, but at most a mere easement. This question is disposed of by Buck v. Walker, 115 Minn. 239, 132 N. W. 205, Ann. Cas. 1912D, 882. We are content with the decision in that case, and hold that the mineral interest reserved was land.
Judgment affirmed.